


Third Amended and Restated
Change of Control
Terms and Conditions
TiVo Inc. (the “Corporation”) considers it essential to the best interests of
its shareholders to foster the continuous employment of the Corporation’s key
management personnel. In this regard, the Corporation’s Board of Directors (the
“Board”) recognizes that, as is the case with many publicly-held corporations,
the possibility of a change in control of the Corporation may exist and the
uncertainty and questions that it may raise among management could result in the
departure or distraction of management personnel to the detriment of the
Corporation and its shareholders.
The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Corporation’s management, including yourself, to
their assigned duties without the distraction arising from the possibility of a
change in control of the Corporation.
In order to induce you to remain in its employ, the Corporation hereby agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event
that your employment with the Corporation is terminated under the circumstances
described below in anticipation of or subsequent to a Change in Control (as
defined below).
Upon the Effective Date (as defined below), this Agreement shall supersede in
its entirety that certain Second Amended and Restated Change of Control Terms
and Conditions agreement entered into between you and the Corporation effective
September 16, 2008 (the “Prior Agreement”) which shall terminate and be of no
further effect as of the Effective Date. You understand and agree that upon the
Effective Date, the Corporation shall have no liability, and you shall have no
rights to any payments whatsoever, under the Prior Agreement.
1.    Term of Agreement. This Agreement shall commence on September 13, 2012
(the “Effective Date”) and shall continue in effect until the earlier of its
termination by mutual written consent of you and Corporation or the date all
payments or benefits required to be made or provided hereunder have been made or
provided in their entirety.
2.    Change in Control. No benefits shall be payable hereunder unless there has
been a Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:
(i)    a dissolution or liquidation of the Corporation;
(ii)    a sale of all or substantially all of the assets of the Corporation;
(iii)    a sale by the stockholders of the Corporation of the voting stock of
the Corporation to another corporation or its subsidiaries that results in the
ownership by such corporation and/or its subsidiaries of eighty percent (80%) or
more of the combined voting power of all classes of the voting stock of the
Corporation entitled to vote;



--------------------------------------------------------------------------------




(iv)    a merger or consolidation involving the Corporation in which the
Corporation is not the surviving corporation or a merger or consolidation of a
subsidiary of the Corporation and in which, in either case, beneficial ownership
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of members of the
Board of Directors (“Directors”) has changed;
(v)    a reverse merger in which the Corporation is the surviving corporation
but the shares of the Corporation’s Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, and in which beneficial
ownership of securities of the Corporation representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of Directors
has changed;
(vi)    an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Corporation or subsidiary of the Corporation or other entity
controlled by the Corporation) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule)
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of Directors; or
(vii)    for any reason during any period of two (2) consecutive years (not
including any period prior to the Effective Date) a majority of the Board is
constituted by individuals other than (1) individuals who were directors
immediately prior to the beginning of such period, and (2) new directors whose
election or appointment by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors
immediately prior to the beginning of the period or whose election or nomination
for election was previously so approved.
3.    Termination in Anticipation of or Following Change in Control.
(i)    General. If a Change in Control shall have occurred during the term of
this Agreement, you shall be entitled to the benefits provided in Section 4(ii)
if your employment is terminated within the thirteen (13) month period
immediately following the date of such Change in Control (a) by the Corporation
other than for Cause or Disability (each as defined below), or (b) by you for
Good Reason (as defined below), provided that the termination of your employment
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder, including Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”); a termination of your employment under the
circumstances described in this sentence is sometimes hereinafter referred to as
a “Payment Termination”. Notwithstanding anything contained herein, if your
employment is terminated during the period commencing on the public announcement
of



--------------------------------------------------------------------------------




a transaction which if consummated will constitute a Change in Control and
ending on the date of consummation of such Change in Control either by the
Corporation other than for Cause or Disability or by you for Good Reason, and if
such termination (1) was at the request of a third party effecting the Change in
Control or (2) otherwise arose in connection with or in anticipation of the
Change in Control, then for all purposes of this Agreement you shall be deemed
to have incurred a Payment Termination immediately after the actual occurrence
of the Change in Control if the Change in Control constitutes a change in the
ownership or effective control of the Corporation or a change in the ownership
of a substantial portion of the assets of the Corporation, as described in
Treasury Regulation Section 1.409A-3(i)(5); provided, however that nothing
herein shall extend the period within which any option to purchase the
Corporation’s capital stock that you hold may be exercised following your
termination of employment in such a manner as to result in adverse tax
consequences to you under Section 409A of the Code. Except as described in the
preceding sentence, in the event that your employment with the Corporation is
terminated for any reason and subsequently a Change in Control occurs, you shall
not be entitled to any benefits hereunder. In the event that you are entitled to
the benefits provided in Section 4(ii), such benefits shall be paid
notwithstanding the subsequent expiration of the term of this Agreement.
Notwithstanding the foregoing, if your employment is terminated in a Payment
Termination, if any benefit or payment that would otherwise be provided to you
pursuant to Section 4(f) or Section 5 of the Employment Agreement but for your
termination being a Payment Termination is more favorable to you than that to
which you would be entitled under this Agreement, you shall be entitled to
receive the more favorable benefit or payment.
(ii)    Death or Disability. Your employment with the Corporation shall
terminate automatically upon your death. The Corporation may terminate your
employment for Disability, but only if that Disability continues through the
Date of Termination (as hereinafter defined). For purposes of this Agreement,
“Disability” shall mean your absence from the full-time performance of your
duties with the Corporation for one hundred eighty (180) consecutive days by
reason of your physical or mental illness.
(iii)    Cause. The Corporation may terminate your employment for Cause. For
purposes of this Agreement, “Cause” shall mean (a) your willful and continued
failure to substantially perform your duties with the Corporation (other than
any such failure resulting from your incapacity due to physical or mental
illness or any such actual or anticipated failure after your issuance of a
Notice of Termination (as defined below) for Good Reason), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (b) your willful and continued
failure to substantially follow and comply with such specific and lawful
directives of the Board that are not inconsistent with your position as
President and Chief Executive Officer of the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after your issuance



--------------------------------------------------------------------------------




of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (c) your willful commission of an act of
fraud or dishonesty resulting in material economic or financial injury to the
Corporation, or (d) your conviction of, or entry by you of a guilty or no
contest plea to, the commission of a felony involving moral turpitude. For
purposes of this Section 3(iii), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good
faith.
(iv)    Good Reason. You may terminate your employment with the Corporation for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, after a Change in Control, of any one or more of the following
events without your prior written consent, unless the Corporation fully corrects
the circumstances constituting Good Reason (provided such circumstances are
capable of correction) prior to the Date of Termination:
(a)    Your removal from your position as Chief Executive Officer or President
of the Corporation for any reason other than for Cause or your Disability;
 (b)    (i) any change in reporting relationship such that you no longer report
to the Board of Directors of the Corporation (or, if the Corporation has a
parent company, to the Board of Directors of the ultimate parent of the
Corporation) or (ii) any reduction in the nature and scope of your authorities,
duties, and responsibilities from their level in effect immediately prior to
such Change in Control (for this purpose, if the Corporation ceases to be a
publicly-traded corporation, you will be deemed to have suffered such a
reduction in the nature and scope of your authorities, duties, and
responsibilities unless you are offered a position as Chief Executive Officer of
a publicly-traded parent of the Corporation).
(c)    the Corporation’s reduction of your annual base salary or bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;
(d)    the Corporation’s failure to maintain a suitable and appropriate office
in New York, New York or the Corporation’s discontinuance of its agreement to
reimburse you for first class air travel for travel between New York, New York
and the Corporation’s offices in Alviso, California;
(e)    the Corporation’s failure to pay to you any portion of your then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation, in each case within seven
(7) days of the date such compensation is due;



--------------------------------------------------------------------------------




(f)    the Corporation’s failure to continue in effect compensation and benefit
plans which provide you with benefits which are no less favorable on an
aggregate basis, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, to the benefits provided
to you under the Corporation’s compensation and benefit plans and practices
immediately prior to the Change in Control;
(g)    the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof;
(h)    the Corporation requiring you to relocate your primary residence from New
York;
(i)    any purported modification of this Agreement by the Corporation or any
termination of your employment by the Corporation for any reason other than for
Cause or your Disability;
(j)    the Corporation’s providing notice to you pursuant to Section 1 above
that it does not wish to extend the term of this Agreement; or
(k)    the Corporation’s material breach of any provision of your employment
agreement with the Corporation.
Your right to terminate your employment pursuant to this Section 3(iv) shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.
 
(v)    Notice of Termination. Any purported termination of your employment by
the Corporation or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 6.
For purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement (if any)
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.
(vi)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (a) if your employment is terminated due to your death,
the date of your death; (b) if your employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that you shall
not have returned to the full time performance of your duties during such thirty
(30) day period), and (c) if your employment is terminated for any reason other
than death or Disability, the date specified in the Notice of Termination
(which, in the case of a termination by the Corporation without Cause shall not
be less than thirty (30) days from the date such Notice of



--------------------------------------------------------------------------------




Termination is given, and in the case of a termination by you for Good Reason
shall not be less than fifteen (15) nor more than thirty (30) days from the date
such Notice of Termination is given).
4.    Compensation Upon Termination.
(i)    If your employment with the Corporation is terminated by reason of your
death, by the Corporation for Cause or Disability, or by you other than for Good
Reason, the Corporation shall pay you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Corporation at the time such payments are
due (including, without limitation, all accrued and unused vacation), and the
Corporation shall have no further obligations to you under this Agreement.
(ii)    If you incur a Payment Termination, then, subject to Section 4(v), in
lieu of any severance benefits to which you may otherwise be entitled under any
severance plan or program of the Corporation or by law, you shall be entitled to
the benefits provided below:
(a)    the Corporation shall pay to you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Corporation at the time such payments are
due (including, without limitation, all accrued and unused vacation);
(b)    the Corporation shall, at the time specified in Section 4(iii), pay as
severance pay to you a lump-sum severance payment equal to the sum of the
following:
(A)    one hundred percent (100%) of the greater of (x) your monthly base salary
as in effect immediately prior to delivery of the Notice of Termination
multiplied by twenty-four (24) or (y) your monthly base salary as in effect
immediately prior to the Change in Control multiplied by twenty-four (24); and
 
(B)    two hundred percent (200%) of the greater of (x) your targeted annual
bonus for the year in which the Date of Termination occurs or (y) your targeted
annual bonus for the year in which the Change in Control occurs, as if the bonus
goals are satisfied;
(c)    you shall immediately become vested with respect to one hundred percent
(100%) of the unvested portion of any stock options, stock appreciation rights,
restricted stock, restricted stock units and such other awards granted pursuant
to the Corporation’s stock option and equity incentive award plans or agreements
and any shares of stock issued upon exercise thereof that you then



--------------------------------------------------------------------------------




hold (including without limitation any stock options, restricted stock units or
restricted shares of the Corporation’s capital stock held by you that contain
provisions making the vesting of, or lapse of restrictions with respect to, such
awards contingent upon the attainment of one or more performance goals) and you
shall be permitted to exercise each of your outstanding vested stock options or
stock appreciation rights (or similar equity compensation awards) for the
remainder of the original term of such stock option, stock appreciation right or
similar award. The foregoing provisions are hereby deemed to be a part of each
stock option, stock appreciation right, restricted stock and such other award
granted pursuant to the Corporation’s stock option and equity incentive award
plans or agreements and to supersede any less favorable provision in any
agreement or plan regarding such award;
(d)    with respect to any Restricted Stock (as defined in that certain Fourth
Amended and Restated Employment Agreement dated as of even date herewith (the
“Employment Agreement”)) provided in Section 4(f)(i) of the Employment Agreement
or any RSUs (as defined in the Employment Agreement) provided in Section
4(f)(ii) of the Employment Agreement that has not been awarded to you as of the
date of the Payment Termination, the Corporation shall, at the time specified in
Section 4(iii), pay you in cash an amount calculated by multiplying the number
of shares underlying the Restricted Stock and/or RSUs that have not been granted
by the closing trading price of the Company’s common stock on the date of
Payment Termination;
(e)    for the period beginning on the date of the Payment Termination and
ending on the earlier of (i) the date which is twenty-four (24) full months
following the date of the Payment Termination or (ii) the first day of your
eligibility to participate in a comparable group health plan maintained by a
subsequent employer, the Corporation shall pay for and provide you and your
dependents with the same medical benefits coverage to which you would have been
entitled had you remained continuously employed by the Corporation during such
period. In the event that you are ineligible under the terms of the
Corporation’s benefit plans to continue to be so covered, the Corporation shall
provide you with substantially equivalent coverage through other sources. At the
termination of the benefits coverage under the first sentence of this
Section 4(ii)(e), you and your dependents shall be entitled to continuation
coverage pursuant to Section 4980B of the Code, Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by (or applicable pursuant to) such laws,
as if you had terminated employment with the Corporation on the date such
benefits coverage terminates; and
(f)    the Corporation shall furnish you for six (6) years following the date of
the Payment Termination (without reference to whether the term of this Agreement
continues in effect) with directors’ and officers’ liability insurance



--------------------------------------------------------------------------------




insuring you against insurable events which occur or have occurred while you
were a director or officer of the Corporation, such insurance to have policy
limits aggregating not less than the amount in effect immediately prior to the
Change in Control, and otherwise to be in substantially the same form and to
contain substantially the same terms, conditions and exceptions as the liability
issuance policies provided for officers and directors of the Corporation in
force from time to time, provided, however, that such terms, conditions and
exceptions shall not be, in the aggregate, materially less favorable to you than
those in effect on the date hereof; provided, further, that if the aggregate
annual premiums for such insurance at any time during such period exceed one
hundred and fifty percent (150%) of the per annum rate of premium currently paid
by the Corporation for such insurance, then the Corporation shall provide the
maximum coverage that will then be available at an annual premium equal to one
hundred and fifty percent (150%) of such rate.
(iii)    The payments provided for in Sections 4(ii)(b) and 4(ii)(d) shall be
made on the sixtieth (60th) day following the date of the Payment Termination.
(iv)    You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Corporation) claimed to be owed by you to
the Corporation, or otherwise.
(v)    As a condition to your receipt of any benefits described in Section 4(ii)
hereof (other than the benefits described in Section 4(ii)(a)), you shall be
required to execute a Release in the form attached hereto as Exhibit A (the
“Release”) no later than fifty (50) days following the date of your Payment
Termination and you must not revoke the Release during any period permitted
under applicable law.
5.    Successors; Binding Agreement.
(i)    The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.
(ii)    This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise



--------------------------------------------------------------------------------




provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there is no such designee, to
your estate.


6.    Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
7.    Parachute Payments.
(i)    Any provision of this Agreement to the contrary notwithstanding, if it is
determined that you would be subject to the excise tax imposed by Section 4999
of the Code (a “Parachute Tax”), as a result of the receipt of any payment or
other benefit that is considered to be a parachute payment under Section 280G of
the Code (collectively, a “Payment”), then the Corporation will pay to you an
additional payment or payments (a “Gross-Up Payment”) in an amount such that
after payment of all federal, state and local income, employment, excise and
penalty taxes, you are left with an amount equal to all taxes payable by you
under Section 4999 of the Code applicable to the Payment and the Gross-Up
Payment and all penalties and interest imposed with respect to such taxes.
Notwithstanding the foregoing, you will not be entitled to a Gross-Up Payment in
respect of any equity awards granted to you after January 31, 2015 (“Excluded
Amounts”). For the sake of clarity, Excluded Amounts shall not include cash
payments.
(ii)    At the time of an event giving rise to a Payment, you shall have the
discretion to select either of the following:
(A)     the largest portion of the Payments that would result in no portion of
the Excluded Amounts (after reduction) being subject to the Parachute Tax and no
Gross-Up Payment; or
(B)     the entire Payment plus the Gross Up Payment described above.
If a reduction in the Payments is elected by you pursuant to the preceding
sentence, the reduction shall occur in the manner (the “Reduction Method”) that
results in the greatest economic benefit for you. If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata (the “Pro Rata Reduction Method”). Notwithstanding the
foregoing, if the Reduction Method or the Pro Rata Reduction Method would result
in any portion of the Payments being subject to taxes pursuant to Section 409A
of the Code that would not otherwise be subject to taxes pursuant to Section
409A of the Code, then the Reduction Method and/or the Pro Rata Reduction
Method, as the case may be, shall be modified so as to avoid the imposition of
taxes pursuant to Section 409A of the Code as follows: (1) as a first priority,
the modification shall preserve to the greatest extent possible, the greatest
economic benefit



--------------------------------------------------------------------------------




for you as determined on an after-tax basis; (2) as a second priority, Payments
that are contingent on future events (e.g., being terminated without cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (3) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.
(iii)    All determinations required to be made under this Section 7, including
whether a Parachute Tax is payable by you and the amount of such Parachute Tax
and whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by the nationally recognized firm of certified public
accountants (the “Accounting Firm”) used by the Corporation as its auditors
prior to the Change in Control (or, if such Accounting Firm declines to serve,
the Accounting Firm shall be a nationally recognized firm of certified public
accountants selected by the Corporation that is independent of the other person
or entity involved in the Change in Control). For purposes of making the
calculations required by this Section, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code, provided that the Accounting Firm’s determinations
must be made with substantial authority (within the meaning of Section 6662 of
the Code). The Accounting Firm shall be directed by the Corporation or you to
submit its preliminary determination and detailed supporting calculations to
both the Corporation and you within fifteen (15) calendar days after the date of
the Change in Control or any other such time or times as may be requested by you
or the Corporation.
(iv)    If the Accounting Firm determines that any Parachute Tax is payable by
you in respect of any Payment other than an Excluded Amount, the Corporation
shall pay the required Gross-Up Payment to you, or for your benefit, within five
(5) business days after receipt of such determination and calculations (or, if
later, the date of the Payment associated with such Parachute Tax), provided
that in any event, such Gross-Up Payment shall be paid to you by the end of the
calendar year next following the calendar year in which you remit the Parachute
Tax.
(v)    If the Accounting Firm determines that no Parachute Tax is payable by
you, it shall, at the same time as it makes such determination, furnish you with
an opinion and supporting calculations that you have substantial authority not
to report any Parachute Tax on your federal tax return. Any good faith
determination by the Accounting Firm as to the amount of a Gross-Up Payment
shall be binding upon you and the Corporation absent a contrary determination by
the Internal Revenue Service or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Corporation’s
obligation to provide any required Gross-Up Payment that shall be due as a
result of such contrary determination.
As a result of the uncertainty in the application of Code Section 4999 at the
time of any determination by the Accounting Firm hereunder, it is possible that
Gross-



--------------------------------------------------------------------------------




Up Payments that will not have been made by the Corporation should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Corporation exhausts or fails to pursue its
remedies pursuant to Section 7(vii)(a) hereof and you thereafter are required to
make a payment of any Parachute Tax , you shall direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both you and the
Corporation as promptly as possible. Any such Underpayment plus applicable
interest and penalty taxes shall be promptly paid by the Corporation to you, or
for your benefit, within five (5) business days after receipt of such
determination and calculations.
(vi)    You and the Corporation shall each provide the Accounting Firm access to
and copies of any books, records and documents in your possession reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by Section 7(iii) hereof.
(vii)    The federal tax returns filed by you (or any filing made by a
consolidated tax group which includes the Corporation) shall be prepared and
filed on a basis consistent with the determination of the Accounting Firm with
respect to the Parachute Tax payable by you. You shall make proper payment of
the amount of any Parachute Tax, and at the request of the Corporation, provide
to the Corporation true and correct copies (with any amendments) of the
applicable sections of his federal income tax return as filed with the Internal
Revenue Service, and such other documents reasonably requested by the
Corporation, evidencing such payment. If prior to the filing of your federal
income tax return, the Accounting Firm determines in good faith that the amount
of the Gross-Up Payment should be reduced, you shall within five (5) business
days pay to the Corporation the amount of such reduction.
(viii)    The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this Section
7 shall be borne by the Corporation.
(ix)    The following provisions only apply to the Payments in respect of which
the Company has an obligation to make a Gross-Up Payment and shall not apply to
any Excluded Amount:
(a)    In the event that the Internal Revenue Service claims that any payment or
benefit received by you from the Corporation constitutes an “excess parachute
payment” within the meaning of Code Section 280G(b)(1), you shall notify the
Corporation in writing of such claim. Such notification shall be given as soon
as practicable but not later than twenty (20) business days after you are
informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Corporation (or such
shorter period ending



--------------------------------------------------------------------------------




on the date that any payment of taxes with respect to such claim is due). If the
Corporation notifies you in writing prior to the expiration of such period that
it desires to contest such claim, you shall (I) give the Corporation any
information reasonably requested by the Corporation relating to such claim;
(II) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation and reasonably satisfactory
to you; (III) cooperate with the Corporation in good faith in order to
effectively contest such claim; and (IV) permit the Corporation to participate
in any proceedings relating to such claim; provided, however, that the
Corporation shall bear and pay directly all costs and expenses (including, but
not limited to, additional interest and penalties and related legal, consulting
or other similar fees) incurred in connection with such contest and shall
indemnify and hold you harmless, on an after-tax basis, for and against for any
Parachute Tax or income tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.
(b)    The Corporation shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
you to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner and you agree to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Corporation shall determine; provided,
however, that if the Corporation directs you to pay such claim and sue for a
refund or otherwise contest such claim, the Corporation shall advance the amount
of such payment together with any reasonable legal fees or other expenses
incurred by you in connection with such request to you on an interest-free
basis, and shall indemnify and hold you harmless, on an after tax basis, from
any Parachute Tax (or other tax including interest and penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that if you are
required to extend the statue of limitations to enable the Corporation to
contest such claim, you may limit this extension solely to such contested
amount. The Corporation’s control of the contest shall be limited to issues with
respect to which a corporate deduction would be disallowed pursuant to Code
Section 280G and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Corporation without your consent if such position or resolution
could reasonably be expected to adversely affect you unrelated to matters
covered hereto.



--------------------------------------------------------------------------------




(c)    If, after the receipt by you of an amount advanced by the Corporation in
connection with the contest of the Parachute Tax claim, you receive any refund
with respect to such claim, you shall promptly pay to the Corporation the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto); provided, however, if the amount of that refund exceeds the
amount advanced by the Corporation, you may retain such excess. If, after the
receipt by you of an amount advanced by the Corporation in connection with a
Parachute Tax claim, a determination is made that you shall not be entitled to
any refund with respect to such claim and the Corporation does not notify you in
writing of its intent to contest the denial of such refund prior to the
expiration of thirty (30) days after such determination such advance shall be
deemed to be in consideration for services rendered after the date of your
termination.
8.    Confidentiality and Non-Solicitation Covenants.
(i)    Confidentiality. You hereby agree that, other than as you determine in
good faith is necessary or appropriate in the discharge of your duties to the
Corporation, during the term of this Agreement and thereafter, you shall not,
directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). You further agree that, upon
termination of your employment with the Corporation, all Confidential
Information in your possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Corporation and shall not be retained by you or furnished to
any third party, in any form except as provided herein; provided, however, that
this Section 8(i) shall not apply to Confidential Information that (a) was
publicly known at the time of disclosure to you, (b) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Corporation by you, (c) is lawfully disclosed to you
by a third party, (d) is required to be disclosed by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order you to disclose
or make accessible any information, or (e) is related to any litigation,
arbitration or mediation between the parties, including, but not limited to, the
enforcement of this Agreement. As used in this Agreement, the term “Confidential
Information” means: information disclosed to you or known by you as a
consequence of or through your relationship with the Corporation about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or
relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Corporation and its affiliates. Nothing herein shall limit in any way any
obligation you may have relating to Confidential Information under any other
agreement with or promise to the Corporation.
(ii)    Non-Solicitation. You hereby agree that, for the eighteen (18) month
period immediately following the Date of Termination, you shall not, either on
your own



--------------------------------------------------------------------------------




account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Corporation any of its officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Corporation; provided, however, that (i) a general advertisement
to which an employee of the Corporation responds shall in no event be deemed to
result in a breach of this Section 7(ii), and (ii) it shall not be a violation
of this Section 8(ii) for you to directly or indirectly solicit the employment
of, or to hire, his current executive assistant.
(iii)    Survival; Reformation. The provisions of this Section 7 shall survive
the termination or expiration of this Agreement and your employment with the
Corporation and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.
(iv)    Equitable Relief. In the event that you shall breach or threaten to
breach any of the provisions of this Section 8, in addition to and without
limiting or waiving any other remedies available to the Corporation in law or in
equity, the Corporation shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, to
restrain such breach or threatened breach and to enforce the provisions of this
Section 8. You acknowledge that it is impossible to measure in money the damages
that the Corporation will sustain in the event that you breach or threaten to
breach the provisions of this Section 8 and, in the event that the Corporation
shall institute any action or proceeding to enforce such provisions seeking
injunctive relief, you hereby waive and agree not to assert and shall not use as
a defense thereto the claim or defense that the Corporation has an adequate
remedy at law. The foregoing shall not prejudice the right of the Corporation to
require you to account for and pay over to the Corporation the amount of any
actual damages incurred by the Corporation as a result of such breach.
9.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. All
references to sections of the Exchange Act or the Code shall be deemed also to



--------------------------------------------------------------------------------




refer to any successor provisions to such sections. Except as provided in
Section 4(ii)(f) hereunder, any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Corporation under Section 4 shall survive the expiration
of the term of this Agreement. The section headings contained in this Agreement
are for convenience only, and shall not affect the interpretation of this
Agreement.
10.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
11.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
12.    Arbitration; Dispute Resolution, Etc.
(i)    Arbitration Procedures. Except as set forth in Section 8(iv), any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, you and the
Corporation shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event you and the Corporation cannot
agree on an arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator. Neither you nor the Corporation nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
(ii)    Compensation During Dispute, Etc. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”) arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows:
If there is a termination of your employment with the Corporation followed by a
Dispute as to whether you are entitled to the payments and other benefits
provided under this Agreement, then, during the period of that Dispute the
Corporation shall pay you fifty percent (50%) of the



--------------------------------------------------------------------------------




amounts specified in Section 4(ii)(b) hereof, and the Corporation shall provide
you with the other benefits provided in Section 4(ii) of this Agreement, if, but
only if, you agree in writing that if the Dispute is resolved against you, you
shall promptly refund to the Corporation all payments you receive under
Section 4(ii)(b) of this Agreement plus interest at the rate provided in
Section 1274(d) of the Code, compounded quarterly. If the Dispute is resolved in
your favor, promptly after resolution of the Dispute the Corporation shall pay
you all amounts which were withheld during the period of the Dispute plus
interest at the rate provided in Section 1274(d) of the Code, compounded
quarterly.
(iii)    Expenses; Legal Fees. The Corporation shall pay, or reimburse you for,
all administrative fees and costs, and all arbitrator’s fees and expenses
incurred by you in connection with any Dispute arising out of or related to this
Agreement. The Corporation shall pay, or reimburse you for, all expenses and
reasonable attorney’s fees incurred by you in connection with any Dispute
arising out of or relating to this Agreement or the interpretation thereof with
respect to which you prevail. In addition, the Corporation shall pay your
reasonable attorney’s fees incurred in connection with negotiating and
documenting this Agreement. Any reimbursements payable to you pursuant to this
Section 12(iii) shall be paid to you no later than December 31 of the year
following the year in which the cost was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and your right to reimbursement under this Section 12(iii)
will not be subject to liquidation or exchange for another benefit.
13.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and cancelled.
Any of your rights hereunder shall be in addition to any rights you may
otherwise have under benefit plans or agreements of the Corporation (other than
severance plans or agreements) to which you are a party or in which you are a
participant, including, but not limited to, any Corporation sponsored employee
benefit plans and stock options plans. For the avoidance of doubt, this
Agreement will supersede any provisions contained in the Corporation’s stock
option plan or otherwise that would impose a “cut-back” under Section 280G of
the Code. For the avoidance of doubt, Section 4(f)(iii) of the Employment
Agreement shall not be superseded by the terms and conditions of this Agreement
and shall continue to apply in accordance with its terms. The provisions of this
Agreement shall not in any way abrogate your rights under such other plans and
agreements. In addition this Agreement shall not limit in any way any obligation
you may have under any other agreement with or promise to the Corporation
relating to employee confidentiality, proprietary rights in technology or the
assignment of interests in any intellectual property.
14.    At-Will Employment. Nothing contained in this Agreement shall (i) confer
upon you any right to continue in the employ of the Corporation, (ii) constitute
any contract or



--------------------------------------------------------------------------------




agreement of employment, or (iii) interfere in any way with the at-will nature
of your employment with the Corporation.
15.    Code Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Corporation at the time of your Separation
from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the benefits to which you are entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of your benefits shall not be provided to you prior to the
earlier of (a) the expiration of the six-month period measured from the date of
your Separation from Service with the Corporation or (b) the date of your death.
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
15 shall be paid in a lump sum to you, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.


[Signature page follows]



--------------------------------------------------------------------------------








 
If this Agreement sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation a copy of this Agreement, which shall then
constitute our agreement on this subject.


 
 
 
 
Sincerely,
 
TIVO INC.
 
 
By:
 
/s/ Heidi Roizen
Print Name:
 
Heidi Roizen
Title:
 
Director

Agreed and Accepted,
this 6th day of November, 2012.
 
 
/s/ Thomas S. Rogers
Thomas S. Rogers




























--------------------------------------------------------------------------------






[SIGNATURE PAGE TO CHANGE OF CONTROL TERMS AND CONDITIONS]





--------------------------------------------------------------------------------




EXHIBIT A
GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into as of this
             day of                     , 20    , between                     
(“Executive”), and TiVo Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature (the “Release Effective Date”), unless Executive
revokes his or her acceptance as provided in Paragraph 3(c), below.
WHEREAS, Executive and the Company are parties to that certain Fourth Amended
and Restated Employment Agreement dated as of ___________, 2012 (the “Employment
Agreement”);
WHEREAS, Executive and the Company are parties to that certain Third Amended and
Restated Change of Control Agreement dated as of ______________, 2012 (the
“Change of Control Agreement”);
WHEREAS, Executive’s employment with the Company terminated effective as of
                    , 20      (the “Termination Date”);
WHEREAS, the Parties agree that the termination of Executive’s employment has
triggered severance payments and benefits to Executive under Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, subject to
Executive’s execution and non-revocation of this Release; and
WHEREAS, the Company and Executive now wish to document the termination of
Executive’s employment with the Company and to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance payments and
benefits to be made available to Executive pursuant to Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, as
applicable, the adequacy of which is hereby acknowledged by Executive, and which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:
1.    Termination of Positions as Officer and Employment. Executive’s positions
as an officer and employee of the Company are terminated effective as of the
Termination Date.
2.    Severance Payments and Benefits. Subject to Executive’s execution and
non-revocation of this Release, Executive shall receive payments, severance
benefits and benefits as described in Section 5(c) of the Employment Agreement
or Section 4 of the Change of Control Agreement, as applicable.
3.    General Release of Claims by Executive.



SV\898034.9

--------------------------------------------------------------------------------






(a)    Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with the Company (collectively, the “Company Releasees”), from
any and all claims, debts, demands, accounts, judgments, rights, causes of
action, equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Termination Date, arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be brought in any court or administrative agency including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended, 42 USC Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 USC Section 1981, et seq.; the Age Discrimination in Employment Act,
as amended, 29 USC Section 621, et seq.; the Equal Pay Act, as amended, 29 USC
Section 206(d); regulations of the Office of Federal Contract Compliance, 41 CFR
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; The Executive Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment and
Housing Act, California Government Code Section 12940, et seq.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in the Company’s group medical,
dental, vision, and life insurance benefit plans pursuant to the terms and
conditions of the federal law known as COBRA;

2


SV\898034.9

--------------------------------------------------------------------------------






(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company of that certain
Indemnification Agreement dated                  between Executive and the
Company;
 
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Employment Agreement, the Change of Control
Agreement or agreements related to stock awards granted to Executive by the
Company; and
(vi)    Claims Executive may have to vested or earned compensation and benefits.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)    Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:
(i)    This paragraph, and this Release are written in a manner calculated to be
understood by him.
(ii)    The waiver and release of claims under the ADEA contained in this
Release does not cover rights or claims that may arise after the date on which
he signs this Release.
(iii)    This Release provides for consideration in addition to anything of
value to which he is already entitled.
(iv)    Executive has been advised to consult an attorney before signing this
Release.

3


SV\898034.9

--------------------------------------------------------------------------------






(v)    Executive has been granted twenty-one (21) days after he is presented
with this Release to decide whether or not to sign this Release. If he executes
this Release prior to the expiration of such period, he does so voluntarily and
after having had the opportunity to consult with an attorney, and hereby waives
the remainder of the twenty-one (21) day period.
(vi)    Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Employment Agreement or the Change of
Control Agreement, as applicable, will be null and void in their entirety, and
he will not receive any severance payments or benefits under the Employment
Agreement or the Change of Control Agreement.
 
If he wishes to revoke this Release, Executive shall deliver written notice
stating his or her intent to revoke this Release to the Chairman of the Board of
Directors of the Company and the Company’s Chief Executive Officer, or, if
Executive is serving in such capacities as of the Termination Date, to the
Chairman of the Compensation Committee of the Board of Directors of the Company,
at the offices of the Company on or before 5:00 p.m. on the seventh (7th) day
after the date on which he signs this Release.
4.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the Age
Discrimination in Employment Act, as amended.
5.    Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 5(g) of the Employment Agreement.
6.    Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.
7.    Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:
If to the Company or the Board:
TiVo Inc.
2160 Gold Street
P.O. Box 2160

4


SV\898034.9

--------------------------------------------------------------------------------






Alviso, California 95002-2160
Attention: Secretary
 
If to Executive:
Thomas S. Rogers
All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.
8.    Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.
9.    Governing Law and Venue. This Release is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.
10.    Counterparts. This Release may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
11.    Construction. The language in all parts of this Release shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.
12.    Entire Agreement. This Release, the Employment Agreement and the Change
of Control Agreement set forth the entire agreement of the Parties in respect of
the subject matter contained herein and therein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the Parties in
respect of the subject matter contained herein.
13.    Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by

5


SV\898034.9

--------------------------------------------------------------------------------






Executive and such officer of the Company as may be specifically designated by
the Board of Directors of the Company.
 14.    Understanding and Authority. The Parties understand and agree that all
terms of this Release are contractual and are not a mere recital, and represent
and warrant that they are competent to covenant and agree as herein provided.
The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.
(Signature Page Follows)

6


SV\898034.9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.
 
 
 
 
 
 
EXECUTIVE
 
 
 
TIVO INC.
 
 
 
 
 
 
 
By:
 
 
 
Print Name:
 
 
 
Print Name:
 
 
 
 
 
 
 
Title:









































[SIGNATURE PAGE TO RELEASE]

7


SV\898034.9